UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 3)* CHINDEX INTERNATIONAL, INC. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: []Rule 13d-1(b) []Rule 13d-1(c) [x]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosure provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes.) CUSIP No. 169467107 13G Page 2 of 5 Pages 1 NAMES OF REPORTING PERSONS Roberta Lipson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER 476,476 (Common Stock) 570,000 (Class B Common Stock) SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 90,000 (Class B Common Stock) EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 476,476 (Common Stock) 570,000 (Class B Common Stock) WITH 8 SHARED DISPOSITIVE POWER 90,000 (Class B Common Stock) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 476,476 (Common Stock) 660,000 (Class B Common Stock) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) Not Applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 19.43%* 12 TYPE OF REPORTING PERSON (See Instructions) IN *Indicates percentage voting power represented by beneficial ownership when the Common Stock and Class B Common Stock votetogether. CUSIP No. 169467107 13G Page 3 of 5 Pages Item 1. (a) Name of Issuer: Chindex International, Inc. (b) Address of Issuer's Principal Executive Offices: 4340 East West Highway, Suite 1100 Bethesda, MD 20814 Item 2. (a) Name of Person Filing: Roberta Lipson (b) Address or Principal Business Office or, if none, Residence: 4340 East West Highway, Suite 1100 Bethesda, MD 20814 (c) Citizenship: United States (d) Title of Class of Securities: Common Stock, par value $0.01 per share (e) CUSIP Number: Item 3. Not Applicable Item 4. Ownership (a) Amount beneficially owned:As of December 31, 2011, Ms. Lipson beneficially owned 1,136,476 shares of Common Stock.Includes (i) 476,476 shares of Common Stock held by Ms. Lipson, including 79,168 unvested shares of restricted stock, 204,498 shares underlying options that are currently exercisable or will become exercisable within 60 days and 10,800 shares held by the Benjamin Lipson Plafker Trust, of which Ms. Lipson is a trustee, (ii) 570,000 shares of Class B Common Stock held by Ms. Lipson and (iii) 30,000 shares of Class B Common Stock held by each of the Ariel Benjamin Lee Trust, Daniel Lipson Plafker Trust and Jonathan Lipson Plafker Trust, of each of which Ms. Lipson is a trustee.Each share of Class B Common Stock is convertible at any time into one share of Common Stock and, when voting with the Common Stock, has six votes per share. (b) Percent of class:19.43%* (c) Number of shares as to which such person has: (i) Sole power to vote or direct the vote: 476,476 (Common Stock) 570,000 (Class B Common Stock) *Indicates percentage voting power represented by beneficial ownership when the Common Stock and Class B Common Stock votetogether. CUSIP No. 169467107 13G Page 4 of 5 Pages (ii) Shared power to vote or direct the vote:90,000 (Class B Common Stock) (iii) Sole power to dispose or direct the disposition of: 476,476 (Common Stock) 570,000 (Class B Common Stock) (iv) Shared power to dispose or direct the disposition of: 90,000 (Class B Common Stock) Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than 5 percent of the class of securities, check the following: [ ] Item 6. Ownership of More than Five Percent on Behalf of Another Person Not Applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not Applicable Item 8. Identification and Classification of Members of the Group Not Applicable Item 9. Notice of Dissolution of Group Not Applicable Item 10. Certifications Not Applicable CUSIP No. 169467107 13G Page 5 of 5 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 19, 2012 /s/ Roberta Lipson Roberta Lipson
